NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                  SHEILA JACKSON, Petitioner Employee,

                                        v.

     THE INDUSTRIAL COMMISSION OF ARIZONA, Respondent,

             TRANS STATES AIRLINES, Respondent Employer,

     STARR INDEMNITY AND LIABILITY CO., Respondent Carrier.

                             No. 1 CA-IC 20-0018
                               FILED 10-28-2020


               Special Action - Industrial Commission
                    ICA Claim No. 20181-770214
               Carrier Claim No. 005807-000518-WC-01
        The Honorable Jeanne Steiner, Administrative Law Judge

                                  AFFIRMED


                                   COUNSEL

Thomas C. Wilmer PC, Phoenix
By Thomas C. Wilmer
Counsel for Petitioner Employee
Industrial Commission of Arizona, Phoenix
By Gaetano J. Testini
Counsel for Respondent

Jardine, Baker, Hickman & Houston, PLLC, Phoenix
By Stephen C. Baker
Counsel for Respondent Employer and Carrier




                       MEMORANDUM DECISION

Presiding Judge Samuel A. Thumma delivered the decision of the Court, in
which Judge D. Steven Williams and Judge David D. Weinzweig joined.


T H U M M A, Judge:

¶1           Petitioner Sheila Jackson seeks review of an Industrial
Commission of Arizona (ICA) award closing her claim with no permanent
impairment. She raises one issue: whether the administrative law judge
(ALJ) erred by denying her motion to postpone setting further hearing
dates to give her time to attend more doctor appointments and develop
evidence for her case. Because Jackson has shown no abuse of discretion,
the Award is affirmed.

                 FACTS AND PROCEDURAL HISTORY

¶2             Jackson, a flight attendant for Respondent Trans States
Airlines, was injured in 2018 when a suitcase fell from an overhead bin,
hitting her in the chest and left shoulder. She sought, and received, benefits
and treatment as a result. In February 2019, Respondent Starr Indemnity
and Liability Co. issued a notice that it was closing her claim with no
permanent impairment. Jackson protested, claiming that her condition was
not yet medically stationary. Her case was set for hearing by an ALJ.

¶3            The ALJ heard Jackson’s testimony on June 14, 2019. At the
end of her testimony, counsel and the ALJ discussed scheduling for
testimony of expert witnesses. Jackson’s counsel confirmed that he wanted
to call two experts: her treating doctor, Dr. Jeffrey Scott, and one other, but
he was not sure about the identity of the other doctor because Jackson was
scheduled to see a specialist in late July 2019. As he put it, “things are still
evolving.” The ALJ affirmed that she would schedule Dr. Scott and agreed


                                       2
            JACKSON v. TRANS STATES AIRLINES/STARR
                        Decision of the Court

to wait to schedule another doctor until she heard from Jackson’s counsel,
which both she and Jackson’s counsel expected to be after Jackson saw the
specialist in late July. No order was issued memorializing the agreements
or setting specific dates or deadlines.

¶4              On August 1, 2019, having received no communication from
Jackson’s counsel, the ALJ scheduled the testimony of Dr. Scott and
Respondents’ two medical experts for September 19, October 9, and
October 10, respectively. The ICA issued subpoenas for those three
witnesses. On August 20, 2019, apparently not yet having received the
notices of further hearing dates,1 Jackson’s counsel sent a letter to the ALJ
requesting a postponement because the specialist, which Jackson had seen
in late July and again in mid-August, was recommending surgery and had
referred Jackson to another doctor for neck problems. There is no indication
in that letter that the neck problems were associated with the work injury.
The letter also does not request subpoenas for either doctor mentioned. By
letter dated August 27, 2019, the ALJ denied the request to postpone further
hearing.

¶5            In early September 2019, Jackson’s counsel requested
reconsideration of the denial of postponement and noted his “assumption
is that the Court is denying [Jackson]’s request for additional subpoenas.”
On September 9, 2019, the ALJ affirmed her denial of postponement,
describing her understanding of the agreement made at the June 14, 2019
hearing:

             [Jackson’s counsel] asked for time to decide on
             medical witnesses and was to let me know by
             the end of July if he wanted someone other than
             Dr. Scott. I waited until July 30, 2019 to send the
             file for further scheduling. The three doctors
             were set and notices went out in mid-August. I
             did not receive [Jackson]’s request for [the other
             two medical witnesses] until August 26, 2019.

The hearings moved forward as scheduled, and the three witnesses
testified. The ALJ’s Award found Jackson was medically stationary and not
permanently impaired. Meanwhile, Jackson petitioned to reopen her claim
based on the new information gained from the two specialists she had seen
in July and August 2019. That proceeding was stayed pending the outcome


1 The record shows that notices and subpoenas for those witnesses were
signed by the ALJ on August 1, 2019.


                                     3
            JACKSON v. TRANS STATES AIRLINES/STARR
                        Decision of the Court

of her case protesting the closure of her claim. Upon administrative review,
the ALJ affirmed the Award, and Jackson timely brought this statutory
special action.

                               DISCUSSION

¶6            An ICA ALJ “is not bound by common law or statutory rules
of evidence or by technical or formal rules of procedure and may conduct
the hearing in any manner that will achieve substantial justice.” A.R.S. § 23-
941(F) (2020).2 This court reviews procedural rulings for an abuse of
discretion. Unisource Corp. v. Indus. Comm’n, 184 Ariz. 451, 455 (App. 1995).

¶7            The ALJ had the discretion to issue subpoenas for the
testimony of medical expert witnesses and to continue a hearing on a
showing of good cause. Ariz. Admin. Code (A.A.C.) R20-5-141(A)(2) & -
156(A). Jackson argues that the ALJ erred by not postponing the setting of
further hearing dates to allow her time to gather more evidence. For
support, Jackson relies on Amey v. Indus. Comm’n, 156 Ariz. 390 (App. 1988).
Amey, however, is distinguishable.

¶8              In Amey, after a timely request, a subpoena was issued for the
testimony of the claimant’s doctor, but the doctor failed to appear at the
first hearing session due to a scheduling error. His testimony was reset for
a later date. Just before that date, the claimant was admitted to the hospital.
At the rescheduled hearing session, the ALJ excluded any evidence
concerning evaluation or treatment of claimant that took place after the first
hearing session. Noting the general rule is that a fact finder should be able
to consider “all pertinent data available as of the date of the hearing,” Amey
concluded the ALJ’s ruling was arbitrary and may have denied the claimant
substantial justice. 156 Ariz. at 393. Accordingly, Amey set aside the award.
Id.

¶9           Amey does not govern this case. Unlike Amey, here there were
no timely subpoena requests for Jackson’s two doctors, meaning no
subpoenas were issued and they did not testify. Instead, the issue here is
whether the ALJ abused her discretion by denying the request to delay the
process while Jackson gathered more evidence. Rule 141, which Amey relied
on, 156 Ariz. at 392, does not apply here because no subpoenas for the
doctors were requested or issued, see A.A.C. R20-5-141(B) (allowing a
hearing to be continued “because a subpoenaed witness fails to appear” if


2Absent material revisions after the relevant date, statutes and rules cited
refer to the current version unless otherwise indicated.


                                      4
            JACKSON v. TRANS STATES AIRLINES/STARR
                        Decision of the Court

a specified showing is made). Instead, Rule 156 allowed the ALJ to continue
the hearing on Jackson’s request if she showed good cause to do so. See
A.A.C. R20-5-156(A). That issue is within the discretion of the ALJ, and
Jackson has not shown that the ALJ acted arbitrarily or abused her
discretion.

¶10            Hindsight suggests that greater clarity in documenting the
understanding between Jackson’s counsel and the ALJ, which took place at
the end of the June 14 hearing, could have avoided the misunderstanding.
That documentation could have either been provided by the ALJ to the
parties or by Jackson’s counsel to the other parties and the ALJ. None of
that, unfortunately, happened. It also appears that the written transcript of
the first hearing session was made available about two weeks after it was
held. Each participant was apparently clear in their mind and acted
accordingly. The ALJ was not responsible for any misunderstanding that
Jackson’s counsel may have had as a result. Accordingly, Jackson has not
shown the ALJ abused her discretion.

                              CONCLUSION

¶11          The Award is affirmed.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                        5